Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group 5, Claim 42 and newly amended Clams 12, 16, 17, and 43 and species election of SEQ ID NO: 2 in the reply filed on February 3, 2021 is acknowledged.

Claims 1-13, 16, 17, 20, 27-30, 34 35, 37-43 are currently pending. The Examiner has withdrawn claims 1-11, 13, 20, 27-30, 34 35, 37-41 from further consideration because these claims are drawn to non-elected inventions. Claims 42 and newly amended Clams 12, 16, 17, and 43 and species election of SEQ ID NO: 2 are currently under examination.

Benefit of priority is to December 10, 2015.

Applicants have submitted 12 Information Disclosure Statements comprising hundreds of references. It is quite daunting to review so many references in the time allotted for examination of the claimed invention, though reasonable attempts have been made. If there are particular documents not cited herein AND pertain specifically to the elected invention, Applicants are invited to point these references out in response to this Office Action.
 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42, 12, 16, 17, and 43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 is drawn to a The claims are drawn to an in vitro method for glycosylating the C19 carboxy group of a steviol or steviol glycoside with UGT33942 having at least 50% sequence identity to SEQ ID NO: 2 or SEQ ID NO: 119. As noted in the restriction requirement, SEQ ID NO: 2 and NO: 19 do not share structure and function and therefore represent an improper Markush Group.
In Claim 42, there is no steviol substrate listed to produce the steviol-19-O-glucoside product. See Claims 14, 16, and 17.
Claim 17 states that the recovered composition is enriched in the listed products relative to the Stevia plant and has a reduced level of plant derived components when compared to plant-derived Stevia extracts. This comparison is not understood because the method of Claim 42 is drawn to an in vitro method which do not involve the Stevia plant or plant extracts.




(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42, 12, 16, 17, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to an in vitro method for glycosylating the C19 carboxy group of a steviol or steviol glycoside with UGT33942 having at least 50% sequence identity to SEQ ID NO: 2. The instant specification does not provide any functional variants of SEQ ID NO: 2. The glycosylating activity of SEQ ID NO: 2 is stated (page 54, [00186]) to be surprising because the UGT33942 enzyme has high structural similarity to members of the UGT85 family which, from Figure 2, UGT85 adds glucose at C13 of steviol to produce steviol 13-O glucoside and to steviol -19-O-glucoside to produce rubusoside. The UGT33942 having SEQ ID NO: 2 is shown to glycosylate steviol on the 
The prior art does not recognize enzymes having at least 50% sequence identity to SEQ ID NO: 2 as being capable of glycosylating the C19 carboxy group of a steviol or steviol glycoside. 
Apuya et al. (USP 9,441,233, having priority to at least May 5, 2011; Col. 32, lines 37+) teach UDPGT enzymes having SEQ ID NO: 327, 341, 331, 349, 283, 258, 276, 275, 278, 277, and 260, for example, and sharing 64.9%, 64.8%, 64.7%, 63.4%, 61.6%, 61.2%, 61.2%, 61.1%, 60.9%, 60%, and 59.7% sequence identity to instant SEQ ID NO: 2, respectively. Apuya et al. state that these UDPGTs catalyze the transfer of glucuronic acid to lipophilic substrates (EC 2.4.1.17) and to be flavonol O-(3)-glycosyltransferases which transfers glucose to flavanol (EC 2.4.1.91).
Ono (USP 9,957,539, having priority to to at least August 1, 2014; Cols. 5-6) teach enzymes having SEQ ID NO: 24, 20, 22, and 26 having 61.6%, 61.2%, 60.1%, and 60.0% sequence identity to instant SEQ ID NO: 2, respectively. These enzymes are stated to have glycosylation activity on hexenol with a UDP-sugar.
Sun et al. (2018; Diterpenoid UDP-glycosyltransferases from Chinese sweet tea and ashitaba complete the biosynthesis of rubososide.  Molecular Plant.  11:1308-1311 plus Supplementary Information pages 1-35) teach RsUGT85A57 having 77.7% sequence identity to SEQ ID NO: 2 – see Supplementary Information page 22, Supplemental Figure 9A). RsUGT85A57 converts steviol-19-O-glucoside to rubososide (Figure 1F) and RsUGT85A57 is a narrow spectrum 13-O-glycoyltrasferase that is more specific to steviol-19-O-glucoside (page 1309) than other steviol glycosides (Figure 129L FYSFSAC 137S FMG 141L
Taken in total. Applicants are not in possession of any variant of UGT33942 having at least 50% sequence identity to SEQ ID NO: 2 such that its activity is limited to the glycosylation of steviol on the 19-O position resulting in the production of stevial-19-O-glycoside.  The art teaches that enzymes having at least 50% sequence identity with instant SEQ ID NO: 2 are useful to catalyze the transfer of glucuronic acid to lipophilic substrates (EC 2.4.1.17) and to be flavonol O-(3)-glycosyltransferases which transfers glucose to flavanol (EC 2.4.1.91) and have glycosylation activity on hexenol with a UDP-sugar. RsUGT85A57 having 77.7% sequence identity to instant SEQ ID NO: 2 is a narrow spectrum 13-O-glycoyltrasferase that is more specific to steviol-19-O-glucoside (page 1309) than other steviol glycosides (Figure 1C) and this specificity is due to amino acids L141, S149, and L153 which are conserved in instant SEQ ID NO: 2. Thus, because variants of SEQ ID NO: 2 are not known to the glycosylate steviol on the 19-O position to produce stevial-19-O-glycoside, Applicants are not in possession of a variant of SEQ ID NO: 2 which would have this same activity.





 UGT33942 having SEQ ID NO: 2 for the glycosylation of steviol on the 19-O position resulting in the production of steviol-19-O-glycoside, does not reasonably provide enablement for SEQ ID NO: 2 or any variant thereof, for the conversion of:
 i) sterviol-13-O-glucoside to rubusoside,
 ii) steviol-1,2-bioside to stevioside, 
iii) steviol-1,3-bioside to 1,3-stevioside,  or 
iv) RebB to RebA,
 or of any of the aforementioned substrates to the steviol-19-O-glucoside product.
  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	In In re Wands  (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following factors should be considered to determine whether the claimed invention would require of the skilled artisan undue experimentation:
1) Quantity of experimentation necessary: One would have to determine for themselves if UGT33942 is capable of glycosylating C19 for the conversion of i) sterviol-13-O-glucoside to rubusoside, ii) steviol-1,2-bioside to stevioside, iii) steviol-1,3-bioside to 1,3-stevioside,  or iv) RebB to RebA.
	2) Amount of direction or guidance presented: There is not specific teaching or demonstration that these conversion can be performed by UGT33942.

	4) Nature of the invention;	6) Relative skill of those in the art: The nature of the invention is complex and those working in this art are highly skilled.
	5) State of the prior art: As noted above in the Written Description rejection, the cited art does not recognize UGT33942 is capable of glycosylating C19 for the conversion of i) sterviol-13-O-glucoside to rubusoside, ii) steviol-1,2-bioside to stevioside, iii) steviol-1,3-bioside to 1,3-stevioside,  or iv) RebB to RebA
	7) Predictability or unpredictability of the art: Given the art cited above and the lack of demonstration that UGT33942 can perform the claimed conversion, it is not predictable that UGT33942 is capable of glycosylating C19 for the conversion of i) sterviol-13-O-glucoside to rubusoside, ii) steviol-1,2-bioside to stevioside, iii) steviol-1,3-bioside to 1,3-stevioside,  or iv) RebB to RebA
	8) Breadth of the claims: The claims are not overly broad, as they are not enabled for the reasons provided herein.
	For all of these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention.	
	




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656